 Case 1:20-cv-05452-BMC Document 11 Filed 01/06/21 Page 1 of 2 PageID #: 42


                                LUMER LAW GROUP
                                        Attorneys At Law

                                    THE WOOLWORTH BUILDING
                                    233 BROADWAY, Suite 900
                                    NEW YORK, NEW YORK 10007

                                       WWW.LUMERLAW.COM
                                          (212) 566-5060


                                                     January 6, 2021


By ECF
Hon. Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    Bryant v. City of New York, et al.,
                      20 CV 5452 (BMC)

Dear Judge Cogan:

               We represent the plaintiff in the above matter and write on behalf of all parties
in advance of the initial conference scheduled for January 12, 2021, pursuant to the Court’s
order of November 10, 2020. A joint proposed Case Management Plan will be submitted
separately.

                Plaintiffs’ Description of the Case
                Plaintiff asserts claims for false arrest and false imprisonment in violation of 42
USC § 1983 and New York state law. On September 8, 2019, plaintiff was lawfully present in
the company of Janine Villanueva and was not engaged in any criminal conduct.
Notwithstanding the above, defendant Alexandra Munoz, acting in her capacity as a police
officer in the employ of the New York City Police Department caused plaintiff to be arrested
on the basis that plaintiff was violating an Order of Protection. Plaintiff was taken into custody
and imprisoned for a period of many hours before the Queens County District Attorney
declined to prosecute the plaintiff. The underlying criminal case in which the Order of
Protection had issued had been dismissed two days prior to the arrest, and thus there was no
Order of Protection in effect on September 8, 2019. Plaintiff and Ms. Villanueva
communicated this to defendant Munoz, who proceeded with the arrest nonetheless.

            Defendants’ Description of the Case
            On September 8, 2019, at approximately 3:30 p.m., Defendant NYPD Officer
Alexandra Munoz encountered Plaintiff in the vicinity of 8740 165th Street, Queens. Plaintiff
     Case 1:20-cv-05452-BMC Document 11 Filed 01/06/21 Page 2 of 2 PageID #: 43

LUMER LAW GROUP
   Hon. Brian M. Cogan
   Page -2-


   was in the company of a woman named Janine Villanueva. Officer Munoz was aware of a
   temporary order of protection requiring that Plaintiff stay away from Ms. Villanueva that, on
   its face, expired on December 5, 2019. Operating the belief that Plaintiff was in violation of
   the temporary order of protection, Officer Munoz placed Plaintiff under arrest. In the course
   of making the arrest, Officer Munoz conducted computerized check(s) into the temporary
   order of protection, which confirmed that the order remained in force. Early the next day,
   September 9, 2019, the Queens County District Attorney declined to prosecute Plaintiff.
   Plaintiff, accordingly, was released from custody.

                  Jurisdiction and Venue
                  This Court has jurisdiction over this matter as it concerns a question of federal
   law. This action is brought pursuant to 42 U.S.C. § 1983, and alleges a violation of the United
   States Constitution. As the events alleged in the complaint occurred in the County of Queens
   within the State of New York, the action is properly venued in this district.

                   Defenses
                   Defendants’ primary defense is that Officer Munoz had probable cause to arrest
   Plaintiff based on her reasonable belief that he was in violation of the order of protection. At
   the very least, Officer Munoz should be shielded by qualified immunity. Because the
   underlying claims against Officer Munoz fail, there can be no claim against Defendant City of
   New York under a respondeat superior theory.

                 Contemplated motions
                 Plaintiff does not contemplate any motions at this time.

               Defendants intend to move for full dismissal of this case pursuant to FRCP 56
   and/or FRCP 12(c).

                                                       Respectfully submitted,



                                                       Michael Lumer

   cc:    Joshua Weiner, Sr. Counsel (By ECF)
